Citation Nr: 1522650	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  06-31 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome and ulnar neuropathy, to include as due to service-connected bilateral knee disability.

2.  Entitlement to service connection for a lumbar spine disability (back), to include as due to service-connected bilateral knee disability.

3.  Entitlement to a rating in excess of 50 percent for an adjustment disorder with mixed anxiety and depressed mood.

4.  Entitlement to a rating in excess of 10 percent for a right knee patellofemoral chondromalacia with degenerative findings.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law

WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2002 to June 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and November 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal initially included claims for service connection for a left knee disability, chest pain, abdominal pain, vertigo, and carpal tunnel syndrome of the left wrist. The claims for chest pain and abdominal pain were decided by the Board in an August 2010 decision.  As such, they are no longer on appeal. 

During the pendency of the appeal, the RO granted service connection for the left knee, vertigo, and carpal tunnel syndrome of the left wrist in a June 2011 rating decision.  As this represents a full grant of the benefits sought on appeal, the issues are no longer on appeal. 

In April 2010 and June 2012, the Veteran and his spouse presented testimony before members of the Board.  Transcripts of the hearings have been associated with the claims file. 

In December 2012, the Board granted a 50 percent for headaches beginning June 4, 2004, but denied a higher rating thereafter; denied a rating higher than 10 percent for the right knee disability, but granted a separate 10 percent evaluation for recurrent subluxation or lateral instability of the right knee; and denied a higher rating for gastroesophageal reflux disease (GERD).  

In the December 2012 decision, the Board also remanded the issues of service connection for right carpal tunnel syndrome, service connection for a lumbar spine disability, entitlement to an increased rating for adjustment disorder, and entitlement to a TDIU.

The Veteran appealed the portion of the Board's December 2012 decision denying a higher rating for the right knee disability to the United States Court of Appeals for Veterans Claims (Court), and in June 2013, the Court vacated the Board's decision with regard to the rating for chondromalacia with degenerative changes pursuant to a Joint Motion for Remand and remanded the case for additional reasons and bases.

The Board remanded this case most recently in September 2013 so that a new Board hearing could be provided as requested by the Veteran. However, in a July 2014 statement, the Veteran withdrew his hearing request. 

The Board also notes that service connection for obstructive sleep apnea was denied in a July 2014 statement of the case. A substantive appeal of that decision was not filed, and, therefore, the issue will not be considered herein. 

In an October 2014 decision, the Board granted the Veteran a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU).  The decision remanded the remaining issues in appeal for further development.  


FINDING OF FACT

The Veteran has withdrawn his appeal seeking entitlement to service connection for a right wrist disability, entitlement to service connection for a lumbar spine disability, entitlement to a rating in excess of 50 percent for an adjustment disorder, and entitlement to a rating in excess of 10 percent for a right knee disability.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of entitlement to service connection for a right wrist disability, entitlement to service connection for a lumbar spine disability, entitlement to a rating in excess of 50 percent for an adjustment disorder, and entitlement to a rating in excess of 10 percent for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence received by the Board on April 6, 2015, the indicated that he wished to withdraw the issues currently on appeal - entitlement to service connection for a right wrist disability, entitlement to service connection for a lumbar spine disability, entitlement to a rating in excess of 50 percent for an adjustment disorder, and entitlement to a rating in excess of 10 percent for a right knee disability.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable).

As of April 6, 2015, the Board had not yet issued a final decision on those issues. 

Because the Veteran has clearly expressed his desire to terminate his appeal for the above-enumerated benefits, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b) (2014).  

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal as to the issues of entitlement to service connection for a right wrist disability, entitlement to service connection for a lumbar spine disability, entitlement to a rating in excess of 50 percent for an adjustment disorder, and entitlement to a rating in excess of 10 percent for a right knee disability is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).

ORDER

Claim for entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome and ulnar neuropathy, to include as due to service-connected bilateral knee disability, is dismissed.

Claim for entitlement to service connection for a lumbar spine disability, to include as due to service-connected bilateral knee disability, is dismissed.

Claim for entitlement to a rating in excess of 50 percent for an adjustment disorder with mixed anxiety and depressed mood is dismissed.

Claim for entitlement to a rating in excess of 10 percent for a right knee patellofemoral chondromalacia with degenerative findings is dismissed.


____________________________________________
JOHN. J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


